Citation Nr: 1223825	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  00-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the benefits of the Veteran's National Service Life Insurance (NSLI) policy.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to August 1947.  He died in July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 administrative decision of a Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC), which found that the appellant was not the sole beneficiary of the Veteran's NSLI policy as alleged, but rather a co-beneficiary.  The appellant has appealed this determination.

As addressed below, the appellant's claim is contested by two additional potential beneficiaries to the Veteran's NSLI policy, hereinafter referred to as E.F. and A.V.G.  Thus, the contested claims procedures are for application.  38 U.S.C.A. § 7105A.  Notably, an additional potential recipient, M.E.M., died in October 2000.  The terms of the last two NSLI beneficiary forms, as well as the Veteran's last will and testament (whichever ultimately controls the disposition in this case), exclude her as a potential beneficiary.  Thus, the contested claims procedures do not apply to her estate.

In December 2000, the Board issued a decision which held that the appellant was the sole principal beneficiary of the Veteran's NSLI policy without any contingent beneficiaries.  The claimant E.F. appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated December 3, 2002, the Court vacated the Board's December 2000 decision and remanded the claim to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

In October 2003, the Board remanded this case to the RO for further development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the claimants if further action is required.


REMAND

The claim at hand involves a legal determination as to Veteran's intended beneficiary, or beneficiaries, to his NSLI insurance proceeds at the time of his death.  A decision by the Board could potentially be adverse to three separate claimants - the appellant, E.F., and A.V.G.  The claim was remanded in October 2003, in part, to ensure compliance with the contested claim procedures of 38 U.S.C.A. § 7105A.

In paragraph 2 of the Board's remand directives, the Board instructed the RO to "send E.F. and all interested parties a VCAA letter, which explains the relevant portions of the Veterans Claims Assistance Act of 2000..."  The record reflects that the RO only sent E.F. a VCAA letter.  Neither the appellant nor A.V.G. have been provided with a letter complying with the VCAA requirements.  As a Board determination could be adverse to either or both of these claimants, the Board cannot find that the lack of VCAA notice is non-prejudicial in this case.

Accordingly, the Board finds that the case must be remanded as the RO's actions fail to reflect compliance with the Board's October 2003 directive to send VCAA notice letters to "all interested parties."  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant a right to compliance).

The Board next notes that recent evidence submitted by E.V. calls into question the credibility of the statements of A.V.G. which, to a significant extent, were relied upon by the Board in its vacated December 2000 decision that found the appellant to be the sole beneficiary of the Veteran's NSLI policy.  In general, the current state of evidence reflects contradicting allegations and cross-allegations - some of which clearly cannot be true.

The controversy in question stems from an alleged beneficiary change by the Veteran (VA Form 29-336) received by VA in December 1996, wherein the Veteran purportedly changed his beneficiary designation from an equal share of proceeds between all of his daughters (see VA Form 29-336 received in October 1979) to the appellant as the sole beneficiary.  This document was challenged by E.F. on the basis that the Veteran's signature was forged.  An investigation by VA's Office of Inspector General Forensic Laboratory resulted in opinion that the Veteran did not sign the VA Form 29-336 received by VA in December 1996.  A sub-issue on appeal concerns whether the document was fraudulently created or whether the Veteran innocently had someone sign the document on his behalf.

Originally, the statements from A.V.G. supported the appellant's position that the Veteran intended to make the appellant the sole beneficiary of his NSLI policy.  A.V.G. averred that the Veteran intended to reciprocate his gratitude towards the appellant for the care she provided him during his lifetime.  Additionally, it was alleged that there was little communication between E.F. and the Veteran with the Veteran reportedly stating that "he hasn't seen (E.F.) and doesn't want too."  See A.V.G. statement dated November 23, 1999.

However, E.F. has submitted a statement from her husband which alleges that they saw the Veteran on a weekly basis, and spent every other holiday with him.  This witness claims that the appellant failed in her care to the Veteran as well as her fiduciary duty in exercising her power of attorney on behalf of the Veteran during his lifetime.  He also claims that A.V.G. had very little contact with the Veteran and little actual personal knowledge of the relationship between E.F. and the Veteran.

Additionally, E.F. has submitted a statement from the Veteran's surviving sister, A.B.P., who contends that E.F. had been intimately involved in the Veteran's care, including his terminal hospitalization.  She reports that the Veteran himself informed her that he intended to share his NSLI proceeds equally among his children.  Notably, A.B.P. had been designated by the Veteran as a contingent beneficiary to his NSLI policy many years ago, before he had children.  See Application for NSLI received in December 1942. 

In this case, the claimant E.F. has argued that the Veteran's VA treatment records themselves would assist the Board in making the necessary credibility determinations on these matters.  See E.F. statement dated March 20, 2001.  Interestingly enough, the appellant made the same argument many years ago.  See VA Form 29-0540 dated September 1999.  These records may have some probative value in corroborating the allegation of the appellant or E.F., and may have some evidentiary value concerning the Veteran's intent in this matter.  On remand, the Board will request the Veteran's relevant clinical records of treatment at the Loma Linda VA Medical Center (VAMC).  38 C.F.R. § 3.159(c)(2).

Additionally, the claimant E.F. now alleges having a personal witness that the appellant's daughter (who previously averred to having witnessed the now discredited Veteran signature on the December 1996 VA Form 29-336) forged the Veteran's name on a VA home loan application in the year preceding his death.  On remand, the RO should associate with the claims folder all VA home loan applications which may be available, if any.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and A.V.G. notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to the benefits of the Veteran's NSLI policy.

2.  Obtain the following records in the possession of a federal agency:

	a) the Veteran's clinical and hospitalization records from the Loma Linda VA Medical Center from January 1996 to July 1998; and

	b) all VA home loan applications which may be available in the two years preceding the Veteran's death.

The RO must obtain all records identified unless it is determined that such records do not exist or that further efforts would be futile.  All efforts must be documented for the record.

3.  If and only if a VA home loan application is obtained, determine whether any additional steps are necessary to determine the validity of the Veteran's signature.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, provide the appellant, E.F. and A.V.G. a supplemental statement of the case (SSOC) and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

